Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                          January 10, 2017




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 WILLIAM HENRY MORGAN,                                               No. 47811-1-II



        v.                                                    UNPUBLISHED OPINION

 DEPARTMENT OF LABOR AND
 INDUSTRIES,

                        Respondent.

       MAXA, A.C.J. – William Morgan appeals the denial of his claim for benefits under the

Crime Victim’s Compensation Act (CVCA). He argues that he was entitled to compensation

under the CVCA for injuries he sustained in a motor vehicle accident caused by an uninsured

driver with a suspended driver’s license. The Board of Industrial Insurance Appeals (Board)

denied Morgan’s CVCA claim, and the superior court affirmed.

       Under RCW 7.68.070(1), a victim of a “criminal act” is eligible for CVCA benefits.

RCW 7.68.020(5) provides that the unlawful operation of a motor vehicle is not a criminal act

under the CVCA except in five specific situations not applicable here. We hold that Morgan is

not eligible for benefits because the motor vehicle accident in this case does not fall within the

CVCA’s definition of a criminal act. We also reject Morgan’s argument that the superior court

improperly declined to supplement the record and Morgan’s other claims. Accordingly, we

affirm the Board’s denial of Morgan’s CVCA claim.
No. 47811-1-II


                                            FACTS

Motor Vehicle Accident

       Morgan was involved in a motor vehicle accident on July 20, 2013. Joshua Sulgrove

rear-ended Morgan after following Morgan too closely. When Sulgrove continued driving

without stopping, Morgan followed Sulgrove and called the police. The responding officer

located and pulled over the two vehicles.

       In his report, the officer noted that Morgan’s car had no visible damage and Sulgrove’s

front bumper had only minor damage. The officer also noted that Sulgrove’s license had been

suspended and that he had no automobile insurance. The officer cited Sulgrove for driving with

a suspended license in the third degree under RCW 46.20.342(1)(c), operating a motor vehicle

without insurance under RCW 46.30.020, and following another vehicle too closely under RCW

46.61.145. Sulgrove was released at the scene.

       Sulgrove eventually pleaded guilty to driving without a valid operator’s license, RCW

46.20.015(1)(b). The remaining infractions were suspended, mitigated, or dismissed.

CVCA Claim and Administrative Appeals

       Morgan submitted a claim under the CVCA to be compensated for the collision. In his

application, he sought benefits for medical costs and loss of income. The Department of Labor

& Industries (DLI) denied Morgan’s claim on the basis that a “criminal act” within the meaning

of the CVCA had not occurred. Morgan protested that decision and DLI upheld its decision.

       Morgan appealed DLI’s denial of his claim and the appeal was referred to the Board. An

industrial appeals judge (IAJ) held a hearing and issued a proposed order dismissing Morgan’s




                                                 2
No. 47811-1-II


appeal because he was not the victim of a criminal act. Morgan filed a petition for review of the

IAJ’s decision with the Board. The Board denied the petition for review and adopted the IAJ’s

decision.

Superior Court Appeal

       Morgan appealed to the superior court. He filed multiple motions for summary

judgment. The superior court notified him that local court rules did not allow for summary

judgment on appeals from administrative hearings. Morgan also moved to supplement the

record. He attached a summary judgment motion, a memorandum of authorities, and documents

provided to him by DLI and the Board.

       Morgan attended the hearing on his appeal by telephone. At the hearing, the superior

court noted that it had reviewed the pleadings and Morgan’s motion to supplement the record.

The superior court orally ruled that it was affirming the Board and subsequently entered a written

judgment. Morgan was not present, in person or by telephone, when the superior court signed

the order.

       Morgan appeals the superior court’s ruling.

                                           ANALYSIS

A.     STANDARD OF REVIEW

       Our review of claims under the CVCA is governed by chapter 34.05 RCW, the

Administrative Procedure Act (APA). RCW 7.68.110. When reviewing claims under the APA,

we sit in the same position as the superior court and review the decision of the Board.

Darkenwald v. Emp’t Sec. Dep’t, 183 Wash. 2d 237, 244, 350 P.3d 647 (2015). The party




                                                3
No. 47811-1-II


challenging the agency’s decision has the burden of demonstrating that an agency action is

invalid. RCW 34.05.570(1)(a).

       Under the APA, we can grant relief from an agency decision based on one or more of

nine grounds listed in RCW 34.05.570(3). Morgan apparently argues that the Board

misinterpreted the CVCA, and the erroneous application of the law is one of the grounds for

granting relief. RCW 34.05.570(3)(d). We review issues of statutory construction de novo

under an error of law standard. Pal v. Dep’t of Soc. & Health Servs., 185 Wash. App. 775, 781,

342 P.3d 1190 (2015).

B.     RECOVERY UNDER THE CRIME VICTIM’S COMPENSATION ACT

       Morgan argues that he is eligible for compensation under the CVCA for his injuries from

the July 20 motor vehicle accident. We disagree.

       RCW 7.68.070(1) limits eligibility for CVCA benefits to victims of a “criminal act.”

RCW 7.68.020(5) defines “criminal act” to include a state felony or gross misdemeanor or a

comparable federal offense. However, the statute expressly states that a “criminal act” does not

include the unlawful operation of a motor vehicle except in five specific circumstances: (A) an

injury or death was intentionally inflicted, (B) the operation was part of the commission of a

nonvehicular criminal act, (C) a death resulted from vehicular homicide or a vehicular assault

conviction was obtained, (D) the driver was driving while intoxicated, or (E) the driver was

criminally negligent in failing to secure a load. RCW 7.68.020(5)(i).

       Here, Morgan’s alleged injuries resulted from Sulgrove’s operation of a motor vehicle.

And Morgan submitted no evidence that Sulgrove’s conduct fell within any of the five




                                                4
No. 47811-1-II


enumerated categories in RCW 7.68.020(5)(i). Therefore, Morgan was not a victim of a

“criminal act” and is not eligible for CVCA benefits.

        Morgan appears to make three arguments to support his claim. First, he argues that the

accident was a vehicular assault. However, regardless of whether Morgan was in fact assaulted,

a claimant’s injury must result from a “conviction of vehicular assault” for the unlawful

operation of a motor vehicle to constitute a “criminal act” under the CVCA. RCW

7.68.020(5)(i)(C) (emphasis added); see also Lopez-Vasquez v. Dep’t of Labor & Indus., 168
Wash. App. 341, 346-47, 276 P.3d 354 (2012) (noting that a plea deal that dismisses a vehicular

assault charge is insufficient to form the predicate criminal act). No such conviction occurred in

this case.

        Second, Morgan states that Sulgrove was arrested as a result of the accident. However, an

arrest because of the operation of a vehicle is not one of the categories in RCW 7.68.020(5)(i)

that allows the unlawful operation of a vehicle to constitute a “criminal act.” In any event, the

evidence shows that Sulgrove was not arrested.

        Third, Morgan argues that he is entitled to recovery under WAC 296-20-19000, which

relates to “permanent partial disability” awards. But this regulation does not address CVCA

benefits and does not eliminate the “criminal act” requirement. In any event, this type of award

is not available to crime victims who submit CVCA claims after July 2011. RCW 7.68.070(14).

        Morgan cannot show that his alleged injuries resulted from a “criminal act.” Therefore,

we hold that the Board did not err in denying Morgan’s claim for CVCA benefits.




                                                 5
No. 47811-1-II


C.        SUPPLEMENTING THE AGENCY RECORD

          Morgan argues that the superior court improperly ignored evidence he submitted on

appeal of the Board’s decision. We disagree.

          Under the APA, judicial review of an appeal generally must be confined to the agency

record. RCW 34.05.558. A reviewing court may consider additional evidence only in limited

circumstances. RCW 34.05.562(1) provides:

          The court may receive evidence in addition to that contained in the agency record
          for judicial review, only if it relates to the validity of the agency action at the time
          it was taken and is needed to decide disputed issues regarding:
             (a) Improper constitution as a decision-making body or grounds for
          disqualification of those taking the agency action;
             (b) Unlawfulness of procedure or of decision-making process; or
             (c) Material facts in rule making, brief adjudications, or other proceedings not
          required to be determined on the agency record.

A superior court’s decision not to supplement the record should be reversed only upon a manifest

abuse of discretion. Samson v. City of Bainbridge Island, 149 Wash. App. 33, 65, 202 P.3d 334

(2009).

          Here, Morgan filed a motion to supplement the record and attached documents that he

characterized as new discovery from the Board and DLI. Some of these documents may have

been in the Board’s record. But RCW 34.05.562(1) does not apply to any of these materials.

Therefore, we hold that, to the extent the superior court did not consider them, it was not an

abuse of discretion.




                                                     6
No. 47811-1-II


D.     ADDITIONAL CLAIMS

       Morgan makes several other miscellaneous arguments. We reject these arguments.

       1.   Motion for a Stay of Proceedings

       Morgan argues that he is entitled to a stay of the superior court judgment. But the clerk

of this court already rejected Morgan’s motion for a stay because he failed to comply with RAP

17.3 and Form 18. We will not reconsider that argument.

       2.   Summary Judgment Motion

       Morgan argues that the superior court improperly refused to consider his summary

judgment motion. However, Thurston County local court rules provide that summary judgment

motions will not be heard in administrative review cases when the superior court must refer to

the administrative record or transcript of administrative proceedings. TLCR 56. Because

reference to the record was necessary in this case, the superior court properly refused to consider

Morgan’s summary judgment motion.

       3.   Motion for a New Trial

       Morgan argues that the superior court improperly refused to grant him a new trial.

However, CR 59(b)1 requires that a motion for a new trial be filed within 10 days after the entry

of judgment, order, or other decision. Morgan waived this issue by failing to file a CR 59

motion.




1
 CR 59 has been amended since the events of this case transpired. Because these amendments
do not impact the subsection we reference, we do not use “former” before CR 59.


                                                 7
No. 47811-1-II


        4.   Ex Parte Hearings

        Morgan appears to argue that the superior court improperly held argument outside of his

presence, citing to hearings in March and May of 2015. However, Morgan requested to appear

telephonically at the first hearing and he provided argument at that hearing. The second hearing

was for presentation to the superior court of the order affirming the Board’s ruling. However,

Morgan does not argue that DLI failed to give him notice of this hearing.

        5.   Sanctions Against DLI

        Morgan argues that sanctions should be imposed against DLI based on, among other

things, its suppression of evidence. However, Morgan does not indicate what evidence he

believes had been withheld from him. Regardless, Morgan does not indicate what violation

would justify CR 11 sanctions.

E.      ATTORNEY FEES ON APPEAL

        Morgan argues in an affidavit of financial need that he is entitled to reasonable attorney

fees on appeal. We disagree.

        Two reasons prevent Morgan from receiving attorney fees. First, pro se litigants are

generally not entitled to attorney fees, and Morgan does not indicate why that rule should not

apply here. In re Marriage of Brown, 159 Wash. App. 931, 938, 247 P.3d 466 (2011) (noting an

exception for attorneys who represent themselves). Second, an appellant who contests an agency

action is entitled to attorney fees if the appellant either (1) obtains relief “on a significant issue”

or (2) the agency action was not “substantially justified.” RCW 4.84.350(1). Morgan has

satisfied neither of these criteria. We reject Morgan’s claim for reasonable attorney fees.




                                                   8
No. 47811-1-II


                                          CONCLUSION

        We affirm the Board’s denial of Morgan’s CVCA claim.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      MAXA, A.C.J.


 We concur:




 WORSWICK, J.




 SUTTON, J.




                                                  9